Case 1:19-cr-02026-SAB   ECF No. 88   filed 02/03/21   PageID.315 Page 1 of 3



                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Feb 03, 2021
                                                                     SEAN F. MCAVOY, CLERK
Case 1:19-cr-02026-SAB   ECF No. 88   filed 02/03/21   PageID.316 Page 2 of 3
Case 1:19-cr-02026-SAB   ECF No. 88   filed 02/03/21   PageID.317 Page 3 of 3
